Respondent’s determination dated April 11, 1968, canceling the petitioner’s liquor license, modified, on the law, by annulling the provision canceling the license and substituting therefor a provision suspending the license for 15 days, commencing as of July 15, 1968. As so modified, determination confirmed, without costs. No questions of fact have been considered. In our opinion, under the circumstances herein, the punishment of a revocation of petitioner’s license was excessive. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.